Citation Nr: 1506292	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to initial disability ratings for ischemic heart disease, to include coronary artery disease, in excess of 10 percent prior to August 31, 2010, and in excess of 60 percent thereafter.

2.  Entitlement to an effective date prior to January 16, 2004, for the grant of service connection for ischemic heart disease, to include coronary artery disease.

3.  Entitlement to an effective date prior to July 1, 2011, for the grant of service connection for diabetes mellitus type II.

4.  Entitlement to an effective date prior to May 13, 2011, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to an effective date prior to May 13, 2011, for the grant of Entitlement to Dependents' Educational Assistance (DEA) pursuant to Chapter 35, Title 38, United States Code.

6.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) based on housebound status.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968, including in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, April 2012, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  Prior to August 31, 2010, the Veteran's ischemic heart disease, to include coronary artery disease, was characterized by dyspnea, angina, and ejection fractions (EF) of 59 and 70 percent, with no evidence of chronic congestive heart failure, a workload of 3 Metabolic Equivalent of Task (METs) or less, or left ventricular dysfunction with an EF of less than 30 percent.

2.  As of August 31, 2010, the Veteran's ischemic heart disease, to include coronary artery disease, is characterized by fatigue, angina, an EF of 55, and METs of greater than 3-to-5, with no evidence of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an EF of less than 30 percent.

3.  The Veteran filed a claim for entitlement to service connection for a heart condition which was received by the RO on August 8, 2011; he was initially diagnosed with coronary artery disease on January 16, 2004.

4.  The Veteran filed a claim for entitlement to service connection for diabetes mellitus type II which was received by the RO on July 1, 2011.

5.  The Veteran is in receipt of service connection for ischemic heart disease as of January 16, 2004.

6.  As of September 12, 2009, the Veteran was 90 percent disabled due to service-connected ischemic heart disease, rated 60 percent; posttraumatic stress disorder (PTSD), rated 50 percent; bilateral pes planus and plantar fasciitis, rated 30 percent; duodenal ulcer with gastroesophageal reflux disease (GERD), rated 20 percent; tinnitus, rated 10 percent; fractured second metacarpal of the right hand, rated noncompensable; and bilateral hearing loss, rated noncompensable.

7.  The Veteran was most recently employed in September 11, 2009, and after that date he has been unable to unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities as he was unable to perform even mildly strenuous physical employment due to the combination of his ischemic heart disease and bilateral foot disabilities, his PTSD would have caused reduced reliability in even sedentary employment, he had hearing loss and tinnitus which could further complicate sedentary employment, and his training and work history was essentially limited to a single job of over 20 years which was restructured to include physical labor.

8.  The Veteran's claim for DEA benefits is derived from his TDIU claim and, thus, both awards must share the same effective date.

9.  The Veteran is in receipt of service connection for the following disabilities: ischemic heart disease, rated 60 percent; PTSD, rated 50 percent; bilateral pes planus and plantar fasciitis, rated 30 percent; duodenal ulcer with GERD, rated 20 percent; diabetes mellitus type II, rated 20 percent; tinnitus, rated 10 percent; fractured second metacarpal of the right hand, rated noncompensable; and bilateral hearing loss, rated noncompensable.  The Veteran does not have a single service-connected disability rated as 100 percent, and his TDIU was awarded due to the aggregate impact of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to August 31, 2010, the criteria for an initial disability rating of 60 percent, and no higher, for ischemic heart disease, to include coronary artery disease, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7005 (2014).

2.  As of August 31, 2010, the criteria for an initial disability rating in excess of 60 percent for ischemic heart disease, to include coronary artery disease, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7005 (2014).

3.  The criteria for an effective date earlier than January 16, 2004, for the grant of service connection for ischemic heart disease, to include coronary artery disease, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2014).

4.  The criteria for an effective date earlier than July 1, 2011, for the grant of service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2014).

5.  The criteria for an effective date of September 12, 2009, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2014).

6.  The criteria for an effective date prior to September 12, 2009, but no earlier, for the award of DEA benefits have been met.  38 U.S.C.A. §§ 3501, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.807, 21.3021 (2014).

7.  The criteria for special monthly compensation at the housebound rate have not been met. 38 U.S.C.A. §§ 1114(s), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The issue of entitlement to disability ratings for ischemic heart disease, to include coronary artery disease, in excess of 10 percent prior to August 31, 2010, and in excess of 60 percent thereafter, arises from a disagreement with the initial disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the remaining issues, the duty to notify was satisfied prior to the initial RO decisions by way of letters sent to the Veteran in May 2011, July 2011, and January 2012, that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  While the Veteran's attorney has on multiple occasions provided generic statements of law regarding the adequacy of examinations in general, no argument showing the inadequacy of any examination of this Veteran has been persuasively asserted.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis: Higher Initial Ratings for Ischemic Heart Disease

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The RO has evaluated the Veteran's ischemic heart disease, to include coronary artery disease, at 10 percent as of January 16, 2004, the date of his initial diagnosis of coronary artery disease.  The RO has evaluated that disability at 60 percent as of August 31, 2010, the date of recognition of ischemic heart disease as presumptively related to in-service herbicide exposure.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an initial evaluation of 60 percent is warranted throughout the appeal, and an initial evaluation in excess of 60 percent effective as of August 31, 2010 is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Prior to August 31, 2010, a rating in excess of 60 percent, but no greater, is warranted.  Specifically, the Veteran was not examined for METs prior to his August 2011 VA examination, wherein the examiner found that he had greater than 3-to-5 METs.  Absent evidence of a lesser level of disability, the 60 percent rating is warranted throughout the appeal.

A still higher rating of 100 percent prior to August 31, 2010 is not warranted because the Veteran did not have evidence of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an EF of less than 30 percent.  Rather, in January 2004, VA clinicians found dyspnea and angina, and noted that the Veteran's EF in a December 2003 test was 59 percent.  In April 2005, a CAPRI record (dated May 2012) includes a VA clinician's finding of an EF of 70.  See p. 6.  Thus, a rating in excess of 60 percent prior to August 31, 2010 is not warranted.

As of August 31, 2010, a rating in excess of 60 percent is not warranted.  Specifically, in an August 2011 VA examination, the examiner found fatigue, angina, an EF of 55 percent, and greater than 3-to-5 METs.  He further found that the Veteran does not have congestive heart failure.  Further, subsequent VA treatment records show no evidence of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an EF of less than 30 percent.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's ischemic heart disease, to include coronary artery disease, such as reduced METs, dyspnea, fatigue, and angina.  Further, no other disabilities for which service connection is in effect are before the Board and neither he nor his representative has sought collective extraschedular consideration.  The rating criteria are therefore adequate to evaluate his disabilities, and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that the Veteran is in receipt of TDIU as of May 13, 2011.  An earlier effective date for TDIU due to the Veteran's ischemic heart disease, to include coronary artery disease, is not warranted because the evidence does not show that he is unable to secure or follow a substantially gainful occupation as a result of that disability.  Specifically, the August 2011 VA examiner opined that the disability causes shortness of breath and chest pain with exertion; he did not find that it rendered him unemployable.  Thus, TDIU is not warranted solely on the basis of ischemic heart disease, to include coronary artery disease.

Analysis: Earlier Effective Date for Ischemic Heart Disease

The effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be, inter alia, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §§ 3.400(b)(2)(i), (ii).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.   See 38 C.F.R. § 3.816(c)(1)-(3).   However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

Under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.   Id.  Ischemic heart disease was included as a presumptive herbicide exposure related disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

However, District Court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.   See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has or died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).   The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).

A claim will be considered a claim for compensation for an applicable herbicide disease if the claimant's application (and other supporting statements and submissions) may be reasonably viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.   38 C.F.R. § 3.816(c)(2)(i).

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for ischemic heart disease based on exposure to herbicides in service.   As such, he is a Nehmer class member.  The Veteran was not denied compensation for any cardiac disorder between September 25, 1985, and May 3, 1989.  Further, he filed his claim for service connection for ischemic heart disease on August 8, 2011-after the August 31, 2010 effective date of the regulations establishing a presumption of service connection for ischemic heart disease based on herbicide exposure.  The Veteran had not filed a claim for service connection for ischemic heart disease which had been previously denied.  The Veteran was initially diagnosed with coronary artery disease on January 16, 2004.  Consequently, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and an effective date prior to January 16, 2004 is not warranted.  38 C.F.R. §§ 3.400, 3.816 (2014).

Analysis: Earlier Effective Date for Diabetes Mellitus Type II

First, the Veteran reported in his July 2011 claim that he was diagnosed with diabetes in June 2010.  Since that date is after May 8, 2001-the effective date of the regulations establishing a presumption of service connection for diabetes mellitus type II based on herbicide exposure-he did not meet the criteria for the liberalized benefit on the effective date of the liberalizing law, and an earlier effective date is not warranted on that basis.  38 C.F.R. § 3.114 (2014).

Second, as discussed above, the Veteran is a Nehmer class member.  He was not denied compensation for diabetes mellitus type II between September 25, 1985, and May 3, 1989.  Further, he filed his claim for service connection for diabetes on July 1, 2011-after May 8, 2001.  The Veteran had not filed a claim for service connection for diabetes mellitus type II which had been previously denied.  Consequently, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and an effective date prior to the July 1, 2011 date of claim is not warranted.  38 C.F.R. §§ 3.400, 3.816 (2014).

Analysis: Earlier Effective Date for TDIU

The RO has assigned the Veteran an effective date of January 16, 2004 for service connection for his ischemic heart disease.  A TDIU is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, while Rice was not decided at the time of the January 16, 2004 effective date, Court decisions apply retroactively to pending appeals.  See Berger v. Brown, 10 Vet. App. 166 (1997); see also Brewer v. West, 11 Vet. App. 228, 234 (1998); OCGRPREC 09-94   59 Fed. Reg. 27309 (1994); OGCPREC 25-95, 61 Fed. Reg. 10065 (1996).  Although, as discussed above, the Veteran's ischemic heart disease alone does not warrant a TDIU, the Board notes that as of January 16, 2004, the Veteran was in receipt of service connection for ischemic heart disease, rated 60 percent (per the above decision); PTSD, rated 50 percent; bilateral pes planus and plantar fasciitis, rated 30 percent; duodenal ulcer with GERD, rated 20 percent; tinnitus, rated 10 percent; fractured second metacarpal of the right hand, rated noncompensable; and bilateral hearing loss, rated noncompensable.  The Veteran's combined rating as of January 16, 2004 was thus 90 percent.  38 C.F.R. § 4.25.  As such, he potentially qualified for a TDIU under 38 C.F.R. § 4.16(a).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998); Swain v. McDonald, ___ Vet. App. ___ (No. 14-0947, Jan. 8, 2015); DeLisio v. Shinseki, 25 Vet.App. 45, 58 (2011).

A TDIU may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  VA may not take into account the individual veteran's age or any impairment caused by non-service-connected disabilities in determining whether TDIU is warranted.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  However, VA must take into account the individual veteran's education, training, and work history, and relate these factors to the veteran's service-connected disabilities.  Cathell v. Brown, 8 Vet. App. 539, 544 (1996).  Determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question, and is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran was unemployable due to service-connected disabilities as of September 12, 2009.  The Veteran informed VA in December 2009 that he was employed for almost 21 years until September 11, 2009, but chose early retirement because restructuring in the company "transform[ed] my previous office job into that of a 'working supervisor.'  Due to the condition of my feet, I was unable to assume these duties, which would have required that I be on my feet all day."

Further, a July 2007 VA examiner found that the Veteran's bilateral foot disorder decreased his mobility, and resulted in his being assigned different duties at work.  Moreover, a June 2011 VA general medical examiner opined that:

[The Veteran's] feet are likely to prevent him from standing for extended times, walking any minimal to moderate distances, and performing anything strenuous.  Therefore, the flat feet and plantar fasciitis are likely to interfere with any type of physical employment where he has to be on his feet extensively, walking, standing, or performing anything mildly strenuous.  They are less likely to interfere with sedentary employment.

Likewise, an August 2011 VA examiner found that the Veteran's ischemic heart disease would lead to shortness of breath and chest pain with exertion.

With respect to sedentary employment, a June 2011 VA PTSD examiner opined that "The [Veteran's] posttraumatic stress disorder symptoms at the present level would reduce reliability in productivity [if he were ever] to attempt to seek gainful employment."

Because the Veteran was unable to perform even mildly strenuous physical employment, his PTSD would have caused reduced reliability in even sedentary employment, he had hearing loss and tinnitus which could further complicate sedentary employment, and his training and work history was essentially limited to a single job of over 20 years which had been restructured to include physical labor, the Board finds that it is appropriate to attribute the benefit of the doubt to the Veteran and assign a TDIU effective as of the September 12, 2009 date of unemployability.  Consequently, an effective date of December 18, 2009, is warranted for a TDIU.

Analysis: Earlier Effective Date for DEA pursuant to Chapter 35

DEA benefits may be paid to dependents of a veteran whose has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.

In a September 2011 rating decision, the RO granted DEA benefits effective as of May 13, 2011-the effective date of the grant of TDIU.  Because the Board has assigned the earlier effective date of September 12, 2009 for the assignment of a TDIU, and because the remaining conditions including character of discharge are met, an earlier effective date of September 12, 2009 applies to the Veteran's DEA benefits.

Analysis: Special Monthly Compensation based on Housebound Status

The Veteran claims entitlement to SMC based on housebound status.  He has the following service-connected disabilities: ischemic heart disease, rated 60 percent; PTSD, rated 50 percent; bilateral pes planus and plantar fasciitis, rated 30 percent; duodenal ulcer with GERD, rated 20 percent; diabetes mellitus type II, rated 20 percent; tinnitus, rated 10 percent; fractured second metacarpal of the right hand, rated noncompensable; and bilateral hearing loss, rated noncompensable.  The Veteran has also been awarded a TDIU due to the aggregate impact of his service-connected disabilities, effective December 18, 2009.

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s).  Bradley v. Peake, 22 Vet.App. 280, 293 (2008).

The Veteran is not currently in receipt of either a 100 percent rating for any individual disability, and his TDIU is based on the aggregate impact of his service-connected disabilities.  Consequently, the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and SMC based on housebound status is denied.


ORDER

Prior to August 31, 2010, a 60 percent disability rating for ischemic heart disease, to include coronary artery disease, is granted, subject to the applicable criteria governing the payment of monetary benefits.

Effective August 31, 2010, an initial rating in excess of 60 percent for ischemic heart disease, to include coronary artery disease, is denied.

Entitlement to an effective date prior to January 16, 2004, for the award of service connection for ischemic heart disease, to include coronary artery disease, is denied.

Entitlement to an effective date prior to July 1, 2011, for the award of service connection for diabetes mellitus type II is denied.

Subject to the law and regulations governing payment of monetary benefits an effective date of September 12, 2009, and no earlier, for a TDIU is granted.

Subject to the law and regulations governing payment of monetary benefits an effective date of September 12, 2009, and no earlier, for DEA benefits is granted.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is denied.

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


